Name: Commission Regulation (EEC) No 1756/81 of 30 June 1981 fixing the reference prices for hybrid maize for sowing for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 81 Official Journal of the European Communities No L 175/25 COMMISSION REGULATION (EEC) No 1756/81 of 30 June 1981 fixing the reference prices for hybrid maize for sowing for the 1981 /82 marketing year of the Common Customs Tariff cannot, given the very small quantity involved, be considered as representa ­ tive ; whereas, therefore, no reference price for those types of maize can be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds (1), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 lays down that a reference price for each type of hybrid maize for sowing shall be fixed annually ; whereas these reference prices are to be fixed on the basis of the free-at-frontier prices recorded during the past three marketing years, but excluding abnormally low prices ; whereas, under Article 2 of Council Regu ­ lation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for deter ­ mining free-at-frontier offer prices for hybrid maize for sowing (2), only prices of imports from non ­ member countries which are representative as regards quantity and quality are to be taken into account ; Whereas imports of the types of hybrid maize for sowing falling within subheading 10.05 A IV ('other') For the 1981 /82 marketing year, the reference prices for hybrid maize for sowing, falling within subhead ­ ings 10.05 A I, 10.05 A II and 10.05 A III of the Common Customs Tariff, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1981 . For the Commission The President Gaston THORN (') OJ No L 246, 5 . 11 . 1971 , p . 1 . (2) OJ No L 168 , 26 . 7 . 1972, p . 1 . No L 175/26 Official Journal of the European Communities 1 . 7 . 81 ANNEX (ECU/ 100 kg) CCT heading No Description Referenceprices ex 10.05 Maize : A. Hybrid for sowing (a) : I. Double hybrids and top cross hybrids 70 II . Three-cross hybrids 95 III . Single hybrids 136 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties .